            Case 2:20-cv-04318-CDJ Document 12 Filed 11/05/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VINCENT SORACE, JOSEPH YERTY,                   :
TAMMY YERTY, JAMES ZARONSKY,                    :
LINDA ZARONSKY, VIKTOR                          :
STEVENSON, ASHLEY YATES, and                    :
KIMBERLY SOLOMON-ROBINSON,                      :
individually and on behalf of a class of        :
similarly situated persons,                     :
        Plaintiffs,                             :
                                                :
                                                :
       v.                                       :                 CIVIL ACTION
                                                :                 NO.: 20-4318
WELLS FARGO BANKING, N.A.,                      :
    Defendant.                                  :

                                            ORDER

       AND NOW, this 5th day of November, 2020, upon consideration of Plaintiffs’ Motion to

Stay Briefing on Defendant’s Partial Motion to Dismiss Pending Disposition of Plaintiffs’

Motion for Remand (ECF No. 9), it is hereby ORDERED that said motion is GRANTED.

Disposition of Defendant’s Partial Motion to Dismiss (ECF No. 5) is hereby STAYED until

further decision on Plaintiffs’ Motion to Remand (ECF No. 10).




                                                           BY THE COURT:



                                                            /s/ C. Darnell Jones, II
                                                           C. DARNELL JONES, II             J.
